Russell, J.
1. The court did not err in charging the law of voluntary manslaughter. Gann v. State, 30 Ga. 67.
2. The defendant can not complain that the court gave in charge to the jury section 71 of the Penal Code (1910). This instruction was manifestly favorable to the accused. Judgment affirmed.
Indictment for murder — conviction of manslaughter; from Laurens superior court — Judge Martin.
April 12, 1911.
Adams & Flynt, John B. Cooper, for plaintiff in error.
E. D. Graham, solicitor-general, contra.